328 F.2d 602
Robert C. LANE, Appellant,v.UNITED STATES of America et al., Appellees.Robert C. LANE and Dorothy S. Lane, Appellants,v.UNITED STATES of America, Appellee.
No. 20545.
United States Court of Appeals Fifth Circuit.
February 25, 1964.
Rehearing Denied April 21, 1964.

Curtiss B. Hamilton, North Miami, Fla., Robert C. Lane, Miami, Fla., for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., Dept. of Justice, Washington, D. C., Edith House, Asst. U. S. Atty., Miami, Fla., Joseph Kovner, Earl J. Silbert, Attys., Tax Div., Dept. of Justice, Washington, D. C., I. Henry Kutz, Atty., Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Lavinia L. Redd, Asst. U. S. Atty., of counsel, for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS* and JONES, Circuit Judges.
PER CURIAM.


1
This is the second appeal in connection with these taxpayers' effort to prevent the collection of taxes in excess of the sum agreed to in an accepted offer in compromise. The case was reported on its last appearance here at 303 F.2d 1. We decided then that when taxpayer breached his compromise agreement, under the terms of the agreement the Government was permitted to collect the full amount of the original tax claim, with credit being given for sums paid under the offer in compromise.


2
On the second trial the United States offered proof of the amount of the unpaid taxes and there was no counter proof. The trial court was therefore justified, in fact required, to enter a summary judgment for the Government for the amount of the taxes proved to be due. All other questions sought to be raised by the taxpayers on the second trial had been foreclosed by our disposition of the case on the first appeal.


3
The trial court also correctly dismissed the separate injunction suit in light of our earlier decision.


4
Judgments affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation